Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: Upon our review of the record, we conclude that the sentence should be modified (see, People v Delgado, 80 NY2d 780, 783; People v Farrar, 52 NY2d 302, 305; People v Suitte, 90 AD2d 80, 86-87; People v Notey, 72 AD2d 279, 282-285). Therefore, as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]), we reduce defendant’s sentence to a determinate term of incarceration of one year. (Appeal from Judgment of Seneca County Court, Falvey, J.—Leaving Scene of Motor Vehicle Accident.) Present—Callahan, J. P., Green, Pine, Fallon and Davis, JJ. (Filed May 5, 1993.)